DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the first sentence is missing a verb with the subject.  Also, the Abstract contains 49 words, when 50 to 150 words are required.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 5 and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein m and n are 2”.  Independent Claim 1 recites that “m and n are independently selected from 2 and 3”.  The Examiner interprets the statement from Claim 1 to indicate that “m” must be “2” and “n” must be  “3”.  It is not possible for “m and n” to be “2” as in Claim 4, when they are already defined as “2” and “3”.  For this reason, the claim is indefinite.
Claim 5 recites the limitation “wherein the first monomer is piperazine”.  However, the Examiner notes that the first monomer is already defined in Claim 1 using the formula given and the integers “m” and “n” are defined as “2 and 3”, in which Claim 5 cannot be a “piperazine” when Claim 1 indicates it is a “homopiperazine”.  For this reason, the claim is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10 & 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Hamouz et al., (“Al Hamouz”, US 2016/0016821), in view of Yeager et al., (“Yeager”, US 2008/0203012).
Claims 1-7 are directed to a crosslinked polymer, a composition type invention group.
Regarding Claims 1-7, Al Hamouz discloses a crosslinked polymer, comprising reacted units of 
a first monomer of formula (I) 

    PNG
    media_image1.png
    138
    127
    media_image1.png
    Greyscale

or a salt thereof, a solvate thereof, a stereoisomer thereof, or a mixture thereof, 
a second monomer, which is at least one selected from the group consisting of melamine and a bisphenol-S compound represented by formula (II) 

    PNG
    media_image2.png
    143
    315
    media_image2.png
    Greyscale

or a salt thereof, a solvate thereof, a tautomer thereof, a stereoisomer thereof, or a mixture thereof, (See paragraph [0033] and [0040] with scheme 1); and 
an aldehyde of formula (III) 

    PNG
    media_image3.png
    88
    138
    media_image3.png
    Greyscale

or a salt thereof, a solvate thereof, a stereoisomer thereof, or a mixture thereof, (See paragraph [0033] and [0040] with scheme 1),
wherein: 
R1, R2, R3, and R4 are independently selected from the group consisting of a hydrogen, an optionally substituted alkyl, an optionally substituted cycloalkyl, an optionally substituted arylalkyl, and an optionally substituted aryl; 
R5, R6, R7, and R8 are independently selected from the group consisting of a hydrogen, an optionally substituted alkyl, an optionally substituted cycloalkyl, an optionally substituted arylalkyl, an optionally substituted alkoxy, and a halogen, (See paragraph [0033] and [0040] with scheme 1; these R groups are selected from hydrogen); 
R9 is selected from the group consisting of a hydrogen, an optionally substituted alkyl, an optionally substituted cycloalkyl, an optionally substituted arylalkyl, and an optionally substituted aryl, (See paragraph [0033] and [0040] with scheme 1; the R group is selected from hydrogen); and 
m and n are independently selected from 2 and 3.
Al Hamouz does not explicitly disclose: 
a first monomer of formula (I) 

    PNG
    media_image1.png
    138
    127
    media_image1.png
    Greyscale

or a salt thereof, a solvate thereof, a stereoisomer thereof, or a mixture thereof, 
R1, R2, R3, and R4 are independently selected from the group consisting of a hydrogen, an optionally substituted alkyl, an optionally substituted cycloalkyl, an optionally substituted arylalkyl, and an optionally substituted aryl, and 
m and n are independently selected from 2 and 3.
However, Al Hamouz does suggest/indicate using 1,6-diaminohexane as an additional monomer unit for reaction, (See paragraph [0033], [0040] and scheme 1).
Yeager discloses a composition with a first monomer of formula (I) 

    PNG
    media_image1.png
    138
    127
    media_image1.png
    Greyscale

or a salt thereof, a solvate thereof, a stereoisomer thereof, or a mixture thereof, 
R1, R2, R3, and R4 are independently selected from the group consisting of a hydrogen, an optionally substituted alkyl, an optionally substituted cycloalkyl, an optionally substituted arylalkyl, and an optionally substituted aryl, and 
m and n are independently selected from 2 and 3, (See paragraph [0115]; and See paragraphs [0029] & [0013]-[0015]; Yeager; Yeager discloses using piperazine or homopiperazine, which reads upon the formula above with R groups selected from hydrogen, and m and n being 2 each, or 2 and then 3.  Yeager also discloses using with bisphenol-S or melamine groups, and aldehyde groups).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the crosslinked polymer of Al Hamouz by incorporating:
a first monomer of formula (I) 

    PNG
    media_image1.png
    138
    127
    media_image1.png
    Greyscale

or a salt thereof, a solvate thereof, a stereoisomer thereof, or a mixture thereof, 
R1, R2, R3, and R4 are independently selected from the group consisting of a hydrogen, an optionally substituted alkyl, an optionally substituted cycloalkyl, an optionally substituted arylalkyl, and an optionally substituted aryl, and 
m and n are independently selected from 2 and 3
as in Yeager in order to select a “number of nucleophilic and electrophilic monomers…to affect the roughness, thickness, mixtures and additives” in which these “variations may control the selectivities” of the polymer composition, (See paragraph [0113], Yeager), and provides “permanence [or resistance] at elevated temperature conditions”, (See paragraphs [0099] or [0100], Al Hamouz), which can be applied to “selective metal ion complexation”, (See paragraph [0007], Al Hamouz), for “increase in the adsorption capacity” with an “increase in temperature”, (See paragraph [0050], Al Hamouz) as disclosed in Al Hamouz, noting that treatment of wastewater includes membrane separation, (See paragraph [0007], Al Hamouz), overlapping with the application of Yeager, (See paragraph [0116], Yeager).
Additional Disclosures Included:
Claim 2: The crosslinked polymer of claim 1, wherein the second monomer is melamine, (See paragraph [0115], Yeager), the molar ratio of the first monomer to melamine is in the range of 1.5:1 to 5:1, (See paragraph [0040], Al Hamouz with paragraph [0115], Yeager; Al Hamouz discloses a molar ratio of a first monomer (0.02 mol – diaminohexane) and a second monomer (0.01 mol of bisphenol-S), yielding a ratio which is 2:1, anticipating the claimed range at this value.  Yeager discloses using piperazine/homopiperazine and melamine), and 
the molar ratio of the aldehyde to melamine is in the range of 2:1 to 10:1, (See paragraph [0040], Al Hamouz with paragraph [0115], Yeager; Al Hamouz discloses a molar ratio of an aldehyde (0.06 mol – paraformaldehyde) with a second monomer (0.01 mol - bisphenol-S), yielding a ratio which is 6:1, anticipating the claimed range at this value.  Yeager discloses using melamine).
Claim 3: The crosslinked polymer of claim 1, wherein the second monomer is the bisphenol-S compound represented by formula (II), (See paragraph [0033], [0040] and scheme 1, Al Hamouz), the molar ratio of the first monomer to the bisphenol-S compound is in the range of 1.2:1 to 4:1, (Al Hamouz discloses a molar ratio of a first monomer (0.02 mol – diaminohexane) and a second monomer (0.01 mol of bisphenol-S), yielding a ratio which is 2:1, anticipating the claimed range at this value), and 
the molar ratio of the aldehyde to the bisphenol-S compound is in the range of 2:1 to 6:1, (See paragraph [0040], Al Hamouz with paragraph [0115], Yeager; Al Hamouz discloses a molar ratio of an aldehyde (0.06 mol – paraformaldehyde) with a second monomer (0.01 mol - bisphenol-S), yielding a ratio which is 6:1, anticipating the claimed range at this value.).
Claim 4: The crosslinked polymer of claim 1, wherein m and n are 2, (See paragraph [0115], Yeager; piperazine).
Claim 5: The crosslinked polymer of claim 1, wherein the first monomer is piperazine, (See paragraph [0115], Yeager; piperazine).
Claim 6: The crosslinked polymer of claim 1, wherein the second monomer is bisphenol-S, (See paragraph [0033], [0040] and scheme 1, Al Hamouz).
Claim 7: The crosslinked polymer of claim 1, wherein the aldehyde of formula (III) is formaldehyde, (See paragraphs [0033] or [0040], Al Hamouz).
Claims 10 & 12-20 is directed to a method for removing a heavy metal from an aqueous solution, a method type invention group.
Regarding Claims 10 & 12-20, modified Al Hamouz discloses a method for removing a heavy metal from an aqueous solution, (See paragraphs [0045] & [0061], Al Hamouz), comprising: 
contacting the aqueous solution having an initial concentration of the heavy metal with the crosslinked polymer of claim 1 to form a mixture, (See paragraph [0044] & [0047], Al Hamouz; and See rejection of Claim 1 above); and 
filtering the mixture to obtain an aqueous solution having a reduced concentration of the heavy metal compared to the initial concentration, (See paragraph [0047], Al Hamouz; removal of Pb(II) ions from the original solution is 100% resulting in a reduced concentration in the solution).
Additional Disclosures Included:
Claim 12: The method of claim 10, wherein the heavy metal is an ion of at least one heavy metal selected from the group consisting of Pb, Cd, As, Zn, Cu, Ni, Co, Mn, and Cr, (See paragraphs [0034] or [0044], [0047], Al Hamouz).
Claim 13: The method of claim 10, wherein the heavy metal is Pb(II, (See paragraphs [0034] or [0044], [0047], Al Hamouz).
Claim 14: The method of claim 10, wherein the aqueous solution has a pH in the range of 1 to 7, (See paragraph [0045], Al Hamouz; pH during treatment was performed between 3 and 7, particularly 5 to 6, anticipating the claimed range at these values).
Claim 15: The method of claim 10, wherein the initial concentration of the heavy metal in the aqueous solution ranges from 0.1 mg L-1 to 50 mg L-1, (See Table 2, Al Hamouz; “aInitial metal ion concentration 1 mg/L”, anticipating the claimed range at this value).
Claim 16: The method of claim 10, wherein the crosslinked polymer is present at a concentration in the range of 0.1-10 g per liter of the aqueous solution during the contacting, (See paragraph [0047], Al Hamouz; 30 mg of BSDF in 20 mL of solution results in 1.5 g per liter, anticipating the claimed range at that value).
Claim 17: The method of claim 10, wherein the crosslinked polymer is contacted with the aqueous solution for 0.1-12 hours, (See paragraph [0047], Al Hamouz; Contacting from 5 minutes up to 3 hours, anticipating the claimed range in this range).
Claim 18: The method of claim 10, wherein the crosslinked polymer is contacted with the aqueous solution at a temperature in the range of 10 °C to 80 °C, (See paragraph [0047], Al Hamouz; Temperatures were selected at 25, 35 and 50oC, anticipating the claimed range at these values).
Claim 19: The method of claim 10, wherein greater than 40% of a total mass of the heavy metal is removed from the aqueous solution, (See paragraph [0047], Al Hamouz; removal of Pb(II) ions from the original solution is 100% resulting in a reduced concentration in the solution, anticipating 100% of total potential mass of this heavy meatal).
Claim 20: The method of claim 10, wherein the first monomer is piperazine, the second monomer is bisphenol S, and the aldehyde is formaldehyde, (See paragraphs [0033], [0040] and scheme 1, Al Hamouz); wherein the aqueous solution comprises Pb(II) and at least one additional heavy metal ion, which is an ion of at least one heavy metal selected from the group consisting of Cd, As, Zn, Cu, Ni, Co, Mn, and Cr, (See paragraph [0034] & [0058], Al Hamouz); and wherein greater than 95% of a total mass of Pb(II) is removed from the aqueous solution, (See paragraph [0047], Al Hamouz; removal of Pb(II) ions from the original solution is 100% resulting in a reduced concentration in the solution, anticipating 100% of total potential mass of this heavy meatal).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Hamouz et al., (“Al Hamouz”, US 2016/0016821), in view of Yeager et al., (“Yeager”, US 2008/0203012), in further view of von Benten et al., (“Von Benten”, US 2013/0302694).
Claim 8 is directed to a crosslinked polymer, a composition type invention group.
Regarding Claim 8, modified Al Hamouz discloses the crosslinked polymer of claim 1, but does not disclose which has a BET surface area in the range of 10-80 m2/g.
Von Benten discloses a composition, (See Abstract, Von Benten), which has a BET surface area in the range of 10-80 m2/g, (Se paragraph [0088], [0089] and [0086]; Von Benten; The examples given anticipate the claimed range at 10 or 19 m2/g).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the crosslinked polymer of modified Al Hamouz by incorporating:
a BET surface area in the range of 10-80 m2/g
as in Von Benten in order to provide particles with “surface area [that] are suitable for many applications”, (See paragraph [0009], Von Benten), generating “large specific surface area [and] high porosity” for use as “support material for catalysts”, (See paragraph [0071], Von Benten), as also disclosed in Yeager, (See paragraph [0023], Yeager), or even for “corresponding sorbents” with “increased sorbency”, (See paragraph [0007], Von Benten).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Hamouz et al., (“Al Hamouz”, US 2016/0016821), in view of Yeager et al., (“Yeager”, US 2008/0203012), in further view of Al Hamouz, (“Al Hamouz 2”, US 2016/0332893).
Claim 9 is directed to a crosslinked polymer, a composition type invention group.
Regarding Claim 9, modified Al Hamouz discloses the crosslinked polymer of claim 1, wherein the second monomer is melamine, (See paragraph [0115], Yeager), but does not explicitly disclose that the crosslinked polymer exhibits a semi-crystalline structure.
Al Hamouz 2 discloses a composition, (See Abstract, Al Hamouz 2), where the crosslinked polymer exhibits a semi-crystalline structure, (See paragraph [0069], Al Hamouz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the crosslinked polymer of modified Al Hamouz by incorporating: 
wherein the crosslinked polymer exhibits a semi-crystalline structure 
as in Al Hamouz 2 such that “the terpolymer chains…reorder and longer chains with higher flexibility showed enhanced crystallinity”, (See paragraph [0094], Al Hamouz 2), and promotes ‘higher thermal stability” due to “higher van de Waals interaction that increases with increasing the chain length”, (See paragraph [0093], Al Hamouz 2).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Hamouz et al., (“Al Hamouz”, US 2016/0016821), in view of Yeager et al., (“Yeager”, US 2008/0203012), in further view of Hirano et al., (“Hirano”, US 2002/0028887).
Claim 11 is directed to method, a method type invention group.
Regarding Claim 11, modified Al Hamouz discloses the method of claim 10, but does not disclose wherein the crosslinked polymer has an average particle size of 1-10 µm in diameter.
Hirano discloses a composition where a polymer has an average particle size of 1-10 µm in diameter, (See paragraph [0138], Hirano; Hirano discloses a mean particle diameter range of 0.01 to 20 mm which converts to 10 microns to 2,000 microns, anticipating the claimed range at 10 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Al Hamouz by incorporating 
wherein the crosslinked polymer has an average particle size of 1-10 µm in diameter 
as in Hirano because keeping the particle sizes in this range prevents the difficulty in removing “the particles from the medium by filtration or a like procedure” or the difficulty in producing “particles…and not be fully prevented from becoming agglomerate bodies”, (See paragraph [0138], Hirano), so that “that form will provide an increased surface area and improve the handling qualities of the polymer” and “it becomes possible to use…widely,” (See paragraph [0006], Hirano), such as “metal recovery”, (See paragraph [0002], Hirano). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779